United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-40358
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GABRIEL ANTONIO BLANCO-LOBO, also known as Sergio Alberto Lopez-
Cansino,
                                   Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 7:05-CR-710-2
                         --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Gabriel Antonio Blanco-Lobo (Blanco) appeals his guilty-plea

conviction and sentence for possession with intent to distribute

more than 100 kilograms but less than 1,000 kilograms of

marijuana.     For the first time on appeal, Blanco contends that

21 U.S.C. § 841(a) and (b) are facially unconstitutional under

Apprendi v. New Jersey, 530 U.S. 466 (2000), because drug type

and quantity are elements of the offense that must be presented

to the trier of fact.     As Blanco acknowledges, this argument is


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40358
                               -2-

foreclosed by this court’s precedent.    See United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

     AFFIRMED.